DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: a usefully close piece of prior art to discuss in this context is EP 2 848 380 (Dreier, herein—cited on the IDS of 11/4/2021). 
Dreier is similar to other known interleaver machines, including those of the present application, in that Dreier shows a An apparatus for a single-track or multitrack provision of web-like interleaved sheet material at a cutting region (23, 19, figure 1) in which products supplied on one track or on multiple tracks are cut into slices (3, cut via 7, figure 1) and interleaved sheets are introduced (27 figure 1) which are cut off from the provided interleaved sheet material in the cutting region( see abstract, inter alia, the sheets are cut in the shown figures), the apparatus comprising an output device (23) which is configured to eject at least one material web into an ejection region, the output device (23 figure 1 shows the control and ejection of the web material) comprising at least one driven feed roll and at least one counter-unit which defines a feed gap with the at least one driven feed roll for the material web (see figure 1). This is a known method of feeding web into the area for cutting and interleaving material. It is certainly not the most common to have the web connected until the point of cutting, and most interleavers use precut sheets, or different arrangements altogether. 
What Dreier (and similar) lacks from the claimed arrangement, is the provision of valved and/or controlled airflow means (or equivalent) to control the positioning of an interleaving sheet. This is not something that is apparently needed in light of the prior art—there is no indication that the feed rollers of Dreier are inept at moving the interleaver material as needed. This is seen, however to be a difficult technical problem, in that, the machines with interleavers must be fine-tuned to use specific webs, with particular coatings, and close tolerance of the web, since variation can lead to jamming, downtime, or wax bleed that gums up the machinery (which is one reason persons of ordinary skill may opt for a precut interleaver—the lowered likelihood of interrelated failure at the point of contact with the meat/ other interleaved food product). See generally, “provisioneronline.com….interleaving materials can boost the bottom line”.
This is not, therefore, a case where the interleavers known are seeking a solution to a problem of misguided webs—the webs are known to be controllable, as by the rollers, and by careful selection of the material itself. This is not to say that problems are unknown, rather, that the problems do not point in the direction of an air control based solution. 
Air control of sheets is a developed art in its own right, of course. See, for example, Okuno (US 2014/0086646). Okuno discloses an image forming apparatus (title) with a blower (62) directed at a nip roller (616, 613, figure 3) and used to guide a sheet end towards the nip. This is not the same type of guidance that could theoretically be applied to Dreier, since the combination consistent with Okuno would appear to guide the sheet into the rollers of Dreier (and not the free end ejected from the rollers). The influence of the free end after a nip roller would be a different kind of guidance, and would not flow from the disclosure of either Dreier or Okuno. Additionally, Okuno lacks a true ‘control’ valve arrangement for the air, though, those are known in the art, in order to direct other movements of sheets more broadly. See for example, Fuda (US 2012/0133092) at 52 and 51. The use of Fuda is to direct the lifting of sheets from a stack of sheets, and is therefore a teaching of the general use of air to manipulate webs/sheets, but is in no other way applicable to the question presented in the present application, of the free end adjustment of a controlled web fed to a cutting zone proximate to an interleaver station. In that context, the control of a blower is not recommended, and its insertion would appear to be hindsight. 
For that reason, the claims 1, 18 in the present application containing that combination of elements appears to be unobvious and thus patentable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724